Citation Nr: 1409174	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-26 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a left femur disorder, claimed as residuals of a left femoral neck stress fracture.  

2. Entitlement to a rating in excess of 10 percent prior to April 1, 2009, and in excess of 40 percent thereafter, for a lower back disorder claimed as residuals of a lumbosacral injury with degenerative changes.  

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had reserve service from March 1973 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2007 rating decision issued by the Veterans Benefits Administration in Augusta, Maine.  The Veteran's claims were subsequently transferred to the Regional Office (RO) in Pittsburgh, Pennsylvania. 

While the Veteran's appeal was pending, in a May 2009 rating decision, his lower back disorder claim was increased from 10 percent to 40 percent disabling, effective April 1, 2009.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The record before the Board can reasonably be construed to include a request for a TDIU; however, the RO has not had the opportunity to determine whether the Veteran meets the criteria for a TDIU.  As such, the claim is remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requires VA examinations for his lower back disorder, left femur disorder, and for a TDIU.  If the Veteran alleges worsening since the last examination, the claim must be remanded for a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In a February 2012 VA medical record, the Veteran reported that his back and leg pain had recently worsened and in an October 2013 statement, the Veteran's representative argued that the VA examinations of record did not adequately describe his current disabilities.  The most recent VA spine examination was in April 2009 and the most recent left femur examination was in May 2007.  Thus, the Veteran should be provided with VA examinations to assess the current severity of both service-connected disorders.  

With respect to the issue of entitlement to a TDIU, as noted above, a request for TDIU has been reasonably raised by the evidence of record.  Rice, 22 Vet. App. at 447.  In a February 2012 VA medical record, a VA neurosurgeon opined that the Veteran had no ability to return to gainful employment and that his activities of daily living were limited by his disabilities.  Moreover, in an October 2011 VA peripheral neuropathy examination, the Veteran reported that he had previously been self-employed but had to close his business due to his back problems.  There is no explicit examination and opinion, however, as to whether the Veteran's service-connected disabilities, by themselves, are sufficient to preclude all substantially gainful employment.  Therefore, an examination and opinion are required.

Finally, it appears there are outstanding Social Security Administration records that need to be obtained.  In an October 2009 hearing, the Veteran reported that he is dependent upon the Social Security Administration and in the October 2011 VA examination, he stated that he has been on disability since 1990.  There are currently no Social Security Administration records associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his lower back disorder or left femur disorder that is not evidenced by the current record.  The Veteran should also be given an opportunity to identify any evidence that could support a claim for TDIU.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. The Social Security Administration should be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3. After completing #1 and #2 above, and whether records are obtained or not, the Veteran must be afforded examinations to assess the current severity of both his lower back disorder and his left femur disorder as well as an examination for TDIU.  The examiners are to be provided access to the claims folder, a copy of this remand, and Virtual VA. The examiners must specify in the report that the claims file and Virtual VA records have been reviewed.  The following should be completed:

(a) In accordance with the latest worksheet for rating back disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lower back disorder.  The impact of the disorder on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

(b) In accordance with the latest worksheet for rating leg disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his left femur disorder.  The impact of the disorder on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

(c) After a review of the evidence of record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (lower back disorder, left femoral disorder, and radiculopathy of the left lower extremity) combined, would preclude gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In offering any opinion, the examiner should consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any appropriate medical literature.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


